Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. Patent No. 5,474,025).
For claim 1, Lee discloses a walkway for an aviary, the walkway (as shown in Figs. 1-3) comprising: a ramp (Fig. 1: 10), having a ramp surface (defined by the exterior surface of the ramp at numeral 10), and having a ramp positioning member (16, 17) extending below the ramp; and at least one support (22, 23) coupled to the aviary (as shown in Fig. 2 of unnumbered bird cage) and disposed below the ramp (as shown in Fig. 2) to position the ramp surface at an angle less than vertical (as shown in Fig. 2, the at least one support 22, 23 via the ramp positioning member 16, 17 positions the ramp surface at angles less than vertical), wherein the at least one support is configured to fix the ramp from horizontal movement (as discussed in Col. 2, lines 14-16); wherein the ramp positioning member (16, 17) is configured to couple with the at least one support (Col. 2, lines 1-4 and shown in Fig. 1 at the arrow leading from 22, 23 to 16, 17) and further wherein the ramp positioning member (16, 17) allows uncoupling of the ramp (10) with respect to the at least one support (such that the ramp positioning member 16, 17 can be detached from the ramp 10, thus allowing “uncoupling of the ramp with respect to the at least one support”) by movement of the ramp in a vertical direction (such that the ramp 10 can be uncoupled from the ramp positioning member 16, 17 by removal in a vertical direction, i.e. pulling upward to separate the ramp ends 10A from the apertures of the ramp positioning member 16, 17, thus “uncoupling of the ramp with respect to the at least one support”) when the ramp surface is positioned at an angle less than vertical. 
For claim 3, Lee discloses the walkway of claim 1, wherein the ramp positioning member is a lip (as shown in Fig. 1, where the ramp positioning member 16, 17 is an extension of the ramp and extends from the bottom of the ramp 10) extending from a bottom side of the ramp.
For claim 5, Lee discloses the walkway of claim 1, wherein the ramp positioning member (16, 17) is disposed on a first side (bottom side of the ramp) of the ramp (10).
For claim 6, Lee discloses the walkway of claim 5, wherein the at least one support (22, 23) includes a second ramp positioning member disposed on a second side (top end of the ramp at 24, 25) of the ramp.
For claim 7, Lee discloses the walkway of claim 1, wherein the at least one support (22, 23) comprises a plurality of supports (a pair of supports 22, 23) each disposed below the ramp and further wherein each of the plurality of supports includes a support positioning member (Fig. 1: bases 22B, 23B include peripheral groove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee in view of Dickson (U.S. Patent No. 6,264,522).
For claim 4, Lee discloses the invention substantially as claimed, but fails to specifically show wherein the at least one support includes a support positioning member, wherein the support positioning member is a slot configured to receive the lip.  However, Dickson teaches a positioning member (ball as shown in Figs. 1-12, 17 and 18: 14) is a lip and at least one support (as shown in Figs. 17-18) includes a support positioning member (130), wherein the support positioning member is a slot (136) configured to receive the lip (as shown in Figs. 17-18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the walkway of Lee to include the ramp positioning member and support positioning member as taught by Dickson for the advantage of supporting the walkway from the bottom of the ramp.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Edgar (U.S. Patent Application Publication No. 2007/0131178).
For claims 8-11, Lee discloses the invention substantially as claimed, but fails to specifically show the ramp is solid. However, Edgar teaches a walkway, the walkway comprising: a ramp (Figs. 1-4), wherein the ramp is solid (as shown in Figs. 3-4: 34); wherein the ramp has an upper surface, and further wherein said upper surface is configured with ridges and valleys (as discussed in [0019] and [0022]); wherein the ramp is configured to create air turbulence (such that the ramp is suspended, and in this configuration, air passing above and below the ramp creates air turbulence); wherein the ramp is metal (as discussed in [0022]). Edgar teaches the functional equivalence of a ramp having steps (Figs. 1-2: 17, 18) and a solid ramp (Figs. 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the walkway of Lee to include the solid ramp as taught by Edgar for the advantage of providing a surface for easier and safer climbing and descending. 
Allowable Subject Matter
Claims 12, 15 and 16 are allowed.

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues the reference to Lee fails to show the claimed language "wherein the ramp positioning member is configured to couple with the at least one support and further wherein the ramp positioning member allows uncoupling of the ramp with respect to the at least one support by movement of the ramp in a vertical direction when the ramp surface is positioned at an angle less than vertical". The Examiner maintains that the ramp 10 can be uncoupled, herein meets the claim language “allows uncoupling”, from the ramp positioning member 16, 17 by removal in a vertical direction (i.e. pulling upward to separate the ramp ends 10A from the apertures of the ramp positioning member 16, 17, thus “uncoupling of the ramp with respect to the at least one support”) when the ramp surface is positioned at an angle less than vertical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643